Filed 7/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 130







Jacqualine K. Toppen, 		Petitioner and Appellee



v.



Neil O. Toppen, 		Respondent and Appellant







No. 20120072







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judicial Referee.



AFFIRMED.



Per Curiam.



Cynthia G. Schaar (on brief), Special Assistant Attorney General, P.O. Box 427, Jamestown, N.D. 58402-0427, for petitioner and appellee.



Neil O. Toppen (on brief), self-represented, 2521 Circle Drive, Jamestown, ND 58401, respondent and appellant.

Toppen v. Toppen

No. 20120072



Per Curiam.

[¶1]	Neil Toppen appeals from a district court order affirming an administrative enforcement action placing a lien on his personal property held by the North Dakota Department of Corrections and Rehabilitation.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Parizek v. Parizek
, 2012 ND 103.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner